Citation Nr: 0116981	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-19 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
defective hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to July 
1976, from December 1980 to December 1984, and from November 
1990 to July 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The veteran subsequently 
moved to Kansas, and the RO in Wichita, Kansas has assumed 
jurisdiction over the claim.  

In May 1995, the RO denied service connection for tinnitus. 
The veteran was informed in writing of the denial that same 
month.  In June 1995, the RO received a Notice of 
Disagreement from the veteran.  In March 1996, the RO issued 
a Supplemental Statement of the Case indicating that no new 
and material evidence had been received to reopen the claim 
of entitlement to service connection for tinnitus.  However, 
the Board notes that the May 1995 rating decision had not 
become final.  

Thus, the RO has treated this issue on appeal as an attempt 
to reopen a previously denied claim for service connection.  
In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that in order to 
address a question that had not been addressed by the RO, the 
Board "must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby." In 
this case, the Board finds that the veteran has not been 
prejudiced by the RO's treatment of the issue as an attempt 
to reopen a previously denied claim, and the Board will 
adjudicate the issue as stated on the first page of this 
decision.  



FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  

2.  On VA audiometric testing in January 1996, the veteran 
had level I hearing loss in both the left and right ears.

3. On VA audiometric testing in April 1999, veteran had level 
I hearing loss in the right and left ears.  

4.  Tinnitus of a chronic nature had its onset during active 
military service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.3, 
4.85 and Diagnostic Code 6100 (2000).  

2.  Tinnitus was incurred during active wartime service. 38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475,114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  In addition, the 
veteran has been examined by VA for disability evaluation in 
conjunction with this claim.  

Laws and Regulations

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  In general, service connection will be established 
if the evidence supports the claim or is in relative 
equipoise; only if a fair preponderance of the evidence is 
against the claim will the claim be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
such service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances of such service, notwithstanding the fact that 
there is no official record of such incurrence in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. 38 U.S.C.A. § 1154(b) (West 
1991), 38 C.F.R. § 3.304(d) (2000).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  During the pendency of 
this appeal, the regulatory provisions pertaining to the 
evaluation of hearing loss disability were amended, effective 
June 10, 1999. See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); see also VAOPGCPREC 3-2000 (April 
10, 2000).  However, the amended regulations did not result 
in any substantive changes which would be applicable to the 
facts of this case. See 38 C.F.R. §§ 4.85, 4.86 (1999); 64 
Fed. Reg. 25202 (May 11, 1999).  Since the applicable 
criteria are essentially identical, neither set of criteria 
is more favorable to the veteran, and the veteran will not be 
prejudiced by the Board's review of his claim on appeal.  

In general, evaluations for defective hearing are based on 
organic impairment of hearing acuity, as measured by the 
results of controlled discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz. 38 C.F.R. § 4.85 (2000).  To evaluate the degree 
of disability from service-connected bilateral hearing loss, 
the rating schedule provides eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness. 38 C.F.R. § 4.85 and Part 4, 
Diagnostic Code 6100 (2000).  The "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  


The Evidence

In January 1995, service connection was granted for bilateral 
hearing loss. A noncompensable disability evaluation was 
assigned.  

VA outpatient treatment records show that the veteran was 
seen in March 1990 for hearing loss evaluation.  He reported 
having frequent tinnitus.  It was noted that he was currently 
employed at a chemical factory with significant noise 
exposure.  On VA examination in August 1992, the veteran 
reported having tinnitus since 1980 that was bilateral.  
Audiometric testing was performed and the finding was mild to 
moderately-severe sensory neural loss bilaterally above 3000 
Hz.  A VA Social Survey performed that same month noted that 
the veteran was a demolition specialist.  A January 1995 VA 
audiology examination report indicated pure tone thresholds 
in the veteran's right ear of 10 decibels at 1,000 Hz, 0 
decibels at 2,000 Hz, 20 decibels at 3,000 Hz and 45 decibels 
at 4,000.   As to the veteran's left ear, pure tone 
thresholds were 15 decibels at 1,000 Hz, 0 decibels at 2,000 
Hz, 15 decibels at 3,000 Hz and 55 decibels at 4,000 Hz.  
Moderate sensorineural hearing loss was noted in both ears.  
It was also noted that the veteran reported having constant 
tinnitus, both ears.  

A private examination report dated in January 1995 for an 
unrelated disability notes a history of tinnitus among the 
diagnoses.  On VA examination in September 1995, the veteran 
had pure tone thresholds in the right ear of 15 decibels at 
1,000 Hz, 10 decibels at 2,000 Hz, 10 decibels at 3,000 Hz 
and 60 decibels at 4,000.   As to the veteran's left ear, 
pure tone thresholds were 15 decibels at 1,000 Hz, 10 
decibels at 2,000 Hz, 20 decibels at 3,000 Hz and 65 decibels 
at 4,000 Hz.  The finding was, impaired hearing both ears; 
constant tinnitus.  

A January 1996 VA examination report shows the veteran 
complained of decreased hearing and of tinnitus.   Pure tone 
thresholds for the right ear at 500 hertz were 15 dB; at 1000 
hertz were 15 dB; at 2000 hertz were 5 dB; at 3000 hertz were 
15 dB; and at 4000 hertz were 60 dB.  The average was 
reported to be 23.75 dB.  Pure tone thresholds for the left 
ear at 500 hertz were 10dB; at 1000 hertz were 15 dB; at 2000 
hertz were 5 dB; at 3000 hertz were 20 dB; and at 4000 hertz 
were 55 dB.  The average was reported to be 23.75dB.  Speech 
recognition scores were 94 percent for the right ear and 98 
percent for the left ear.  The veteran also complained of 
constant tinnitus, bilaterally.  He was unsure of the date of 
onset of the locus-like sound, but stated it began during 
Desert Storm.  The examiner reported that the etiology might 
be due to Scud explosion and demolition while the veteran was 
serving in Desert Storm.  The examiner found that the veteran 
had a mild to moderately severe sensorineural hearing loss, 
4-8000 hertz, bilaterally.  

In October 1998, VA records show that the veteran underwent a 
hearing test and a mild to moderately severe loss at 4000 to 
8000 Hz was noted.  The veteran also reported having a 
constant ringing in his ears.  

The veteran was examined by VA in April 1999.  He reported 
having problems understanding speech when watching television 
and on the telephone.  He stated that he was a demolitions 
expert in service and suffered a concussion while in Saudi 
Arabia when a missile struck his building.  The veteran gave 
a history of ringing dating back to at least 1982, probably 
of noise exposure.   On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
65
LEFT
25
25
25
25
65

The average pure tone thresholds were reported to be 35 on 
the right and 35 on the left.  Speech audiometry revealed 
speech recognition ability of 90 percent in both the right 
and left ears.  The finding was mild to moderate 
sensorineural hearing loss bilaterally.  

In August 1999, the RO received a statement from the 
veteran's wife in which she reported that the veteran's 
hearing had worsened and that he had ringing in his ears.  In 
December 1999, the veteran reported that he had received 
hearing aids for both ears.  


Increased Evaluation

The Board has reviewed the evidence of record, and notes that 
the VA audiological examination report dated in January 1996, 
revealed an average pure tone threshold in the veteran's 
right and left ears of 24 decibels, and speech recognition 
abilities of 94 percent in the right ear and 98 percent in 
the left ear.  The Board notes that such results translate to 
a numeric designation of hearing impairment of level I in 
each ear.  That degree of hearing impairment equates to a 
noncompensable disability evaluation.  38 C.F.R. Part 4, 
including §§ 4.85 and Diagnostic Code 6100 (2000).

The April 1999 VA audiological examination report revealed an 
average pure tone threshold in the veteran's right and left 
ears of 35 decibels and speech recognition abilities of 90 
percent in both ears.  The Board notes that such results 
translate to a numeric designation of hearing impairment of 
level I in the right ear and level I in the left ear.  That 
degree of hearing impairment equates to a noncompensable 
disability evaluation. 38 C.F.R. Part 4, including §§ 4.85 
and Diagnostic Code 6100 (2000).

The Board has considered the veteran's contentions regarding 
the severity of his bilateral hearing loss as well as the 
statement submitted by his wife in this regard.  However, the 
results of the VA audiological examinations of record do not 
translate into hearing loss indicative of a compensable 
evaluation.  The Board is bound by the application of the 
facts of the case to the law, and the criteria pertaining to 
hearing loss are explicitly circumscribed by regulation. See 
Lendenmann.  Thus, an increased evaluation is not warranted.  

The Board notes that the veteran has pointed out that he must 
now use hearing aids.  The provisions of 38 C.F.R. § 4.86, as 
in effect prior to June 10, 1999, only provided information 
regarding the fact that the evaluations derived from the 
Rating Schedule were intended to make proper allowance for 
improvement by hearing aids. The current criteria for 
evaluating hearing impairment provide that hearing tests will 
be conducted without hearing aids.  38 C.F.R. § 4.85(a).  
Thus, the extent of the veteran's hearing loss was properly 
evaluated.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).  

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


Tinnitus

Service medical records do not contain any mention of 
tinnitus, and tinnitus was first medically noted in 1990, 
prior to the veteran's last period of active service.  
Thereafter, and after his last period of service, however, 
tinnitus is noted continually on examination of the veteran.  
The veteran contends that tinnitus occurred during combat 
situations, as a result of acoustic trauma.  His service 
records conclusively document combat exposure in the Persian 
Gulf.  Consequently, the provisions of 38 U.S.C.A. § 1154(b) 
are for application.  As interpreted by the Court, this 
statute requires a three-step sequential test to determine 
service connection for disabilities claimed to have been 
incurred during combat.  Collette v. Brown, 82 F.3d 389 
(1996) Specifically, Collette requires that there be (1) 
satisfactory evidence of service incurrence, which is (2) 
consistent with the circumstances of combat service, and, if 
so, (3) whether there is clear and convincing evidence to 
rebut a presumption of service connection.  However, 
recently, the Court explicitly limited the three-step 
Collette analysis to the question of service incurrence, and 
not to the question of nexus to service or to current 
disability.  Kessel v. West, 13 Vet. App. 9 (1999).

As to determining service incurrence, the veteran states that 
he has suffered from tinnitus continuously since his combat 
exposure in service, during which time he sustained acoustic 
trauma.  The VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, has recognized that tinnitus may result from acoustic 
trauma.  See 38 C.F.R. Part 4, Code 6260 (2000) (amended in 
1999 to remove requirement of causal factors from compensable 
rating criteria). The Rating Schedule also identifies 
tinnitus as a "subjective" symptom. 38 C.F.R. § 8046 (2000).  
Consequently, the veteran's history, under the limited 
circumstances of this case where the veteran is competent to 
provide the evidence, fulfills the first two prongs of the 
test, i.e., satisfactory evidence of service incurrence, 
which is consistent with the circumstances of the veteran's 
combat service.  See Collette. Turning to the third step, 
whether the presumption of service incurrence is rebutted by 
clear and convincing evidence, the absence of any 
contemporaneous account of tinnitus in service, or for 
several years thereafter, alone, is not "clear and 
convincing" evidence to the contrary, and does not rebut the 
presumption of service incurrence.  Accordingly, the Board 
finds that the veteran experienced tinnitus in service.

As to whether service connection is warranted, there is 
current medical evidence noting a diagnosis of tinnitus, and 
several medical reports showing complaints of tinnitus.  As 
to a nexus to service, the veteran has reported that he has 
had tinnitus continuously since service.  The medical records 
which do show a history of tinnitus have consistently related 
its onset to service.  No other cause for the veteran's 
current tinnitus has been determined.  While it is noted in 
the record that the veteran was exposed to noise in 1990 
while working at a chemical factory, this was prior to his 
service in the Persian Gulf, and is the only medical evidence 
noting a tinnitus complaint prior to the veteran's service in 
the Persian Gulf.  After such service, the veteran has 
consistent complaints of tinnitus, suggesting the existence 
of a chronic disability.  Based on a thorough review of the 
record, and evaluating the claim based on the types and 
circumstances of the veteran's service in Saudi Arabia, as 
shown by his service records, the Board finds that the 
evidence regarding service connection for his tinnitus is at 
least in equipoise.  Therefore, resolving all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for tinnitus is warranted.


ORDER

Entitlement to a compensable evaluation for bilateral 
defective hearing is denied.  

Entitlement to service connection for tinnitus is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

